Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed on 7/14/2021 has been entered. In the amendment, Applicant amended claims 1, 7 and 15. Currently claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0253537) in view of Ansari et al. (US 2019/0045088).
Regarding claim 1, Lee teaches a display panel (Fig. 1: display device 100) configured to enter and exit a low power mode ([0010]; [0051]; [0058]; Examiner’s note: self-refresh mode reads on “low power mode”), the display panel comprising: 
a display (Figs. 1-2: display unit 120); 

a synchronization engine (Fig. 2: timing controller 112; [0010]; Claim 1: “a timing controller configured to […], and control internal display timing to track external display timing when the display drive integrated circuit exits the self-refresh mode to control the output selector to output the image data transmitted from the source to the display panel when the internal display timing is synchronized to the external display timing”).
Lee does not further teach the synchronization engine:
wherein, after exiting the low power mode, the synchronization engine is configured to change the frame rate of the video stream by adding vertical blanking lines to or removing vertical blanking lines from one or more video frames in the video stream.
The instant invention is different from Lee’s disclosure in that in the instant invention the frame rate of the video stream provided by the external source to the display panel operating in the normal power mode (Note: the display panel has exited the low power mode and stayed in the normal mode) is different from the frame rate in the low power mode and is tracked by the display panel that is configured to change the frame rate accordingly. In contrast, in Lee’s disclosure, the frame rate of video stream received from the host in the non-PSR mode appears to be the same as the frame rate of video stream generated by the timing controller of the display panel during the PSR mode. However, it is not new in the related art configuring a display panel to adjust a frame rate such that it matches the frame rate associated with an external video source.

	Before the effective filing date of the invention, it would have been obvious to combine Lee’s technique with Ansari’s technique, adding panel self-refresh capability taught by Lee to a MIPI DSI command mode display panel taught by Ansari.
	The motivation/suggestion would have been to achieve an enhanced display system, which has both compatibility with different image/video sources and capability of saving power consumption in displaying still images via the PSR mode, for possible commercial success.

Regarding claim 2, Lee/Ansari teach the display panel of claim 1. Ansari further teaches the display panel of Claim 1, wherein the synchronization engine adds vertical blanking lines to decrease the frame rate of the video stream ([0046]).

Regarding claim 4, Lee/Ansari teach the display panel of claim 1. Ansari further teaches the display panel of Claim 1, wherein the display panel receives a synchronization signal ([0047]: “a frame start indication is received from the source device”) from a display engine ([0044] and [0047]: a display engine necessarily exists in the source device to send a frame start indication received by the MIPI DSI common Mode display panels) and adds or removes vertical 

Regarding claim 5, Lee/Ansari teach the display panel of claim 4. Ansari further teaches the display panel of claim 4, where the synchronization signal is a start of frame indicator from the display engine ([0047]-[0048]).

Regarding claim 6, Lee/Ansari teach the display panel of claim 5. Ansari further teaches the display panel of claim 5, wherein the display panel sends a synchronization signal (Fig. 2: “TE” event message sent from display panels) to the display engine.

Regarding claim 7, Lee teaches a method (Abstract) comprising: 
entering a low power mode ([0010], [0051]: self-refresh mode reads on “low power mode”) where a timing controller (Fig. 2: timing controller 112) in a display panel (Fig. 1: display device 100) does not receive video data from a display engine (Fig. 1: host 200); 
exiting the low power mode ([0058]; Figs. 3 and 6-8: exiting the low power mode occurs in RESYNC time interval); 
determining a first frame rate of a first video stream (Figs. 3 and 6-8: frame rate of video stream in LIVE mode) from  the display engine; 
determining a second frame rate of a second video stream (Figs. 3 and 6-8: frame rate of video stream in PSR mode) from the timing controller.
Lee does not further teach: 

The instant invention is different from Lee’s disclosure in that in the instant invention the frame rate of the video stream provided by the source to the display panel operating in the normal power mode (Note: the display panel has exited the low power mode and stayed in the normal mode) is different from the frame rate in the low power mode and is tracked by the timing controller of the display panel that is configured to change the frame rate accordingly. In contrast, in Lee’s disclosure, the frame rate of video stream received from the host in the non-PSR mode appears to be the same as the frame rate of video stream generated by the timing controller of the display panel during the PSR mode. That is to say, no change of the frame rate of video stream in the non-PSR mode is needed in Lee’s technique. However, it is not new in the related art configuring a display panel to adjust a frame rate such that it matches the frame rate associated with an external video source.
  Ansari, for instance, teaches in a normal mode changing the second frame rate of the second video stream by adding vertical blanking lines to or removing vertical blanking lines from one or more video frames in the second video stream so the second frame rate of the second video stream matches the first frame rate of the first video stream ([0031]-[0033], [0035]-[0040], [0046]: operation of a respective MIPI DSI command mode display panel involves changing frame rate in accordance with the source device).


The motivation/suggestion would have been to achieve an enhanced display system, which has both compatibility with different image/video sources and some other display panels and capability of saving power consumption in displaying still images via the PSR mode, for possible commercial success.

Regarding claim 8, Lee/Ansari teach the method of Claim 7. Lee/Ansari further teach the method of Claim 7, wherein the display panel includes: 
a display (Lee: Fig. 1, display device 100); 
the timing controller; and 
a synchronization engine (Ansari: [0031]-[0033], [0035]-[0040; [0046], a synchronization engine necessarily exists in a respective MIPI DSI command mode display panel for achieving the synchronization results as disclosed), wherein the synchronization engine is configured to change the second frame rate of the second video stream by adding vertical blanking lines to or removing vertical blanking lines from one or more video frames in the second video stream (Ansari: [0046]).

Regarding claim 9, Lee/Ansari teach the method of Claim 7. Ansari further teaches the method of Claim 7, further comprising: 


Regarding claim 11, Lee/Ansari teach the method of Claim 7. Ansari further teaches the method of Claim 7, further comprising: 
receiving a synchronization signal ([0047]: “a frame start indication is received from the source device”) from the display engine, wherein the timing controller adds vertical blanking lines to or removes vertical blanking lines from one or more video frames in the second video stream based on the synchronization signal ([0046]-[0047]).

Regarding claim 12, Lee/Ansari teach the method of Claim 11. Ansari further teaches the method of Claim 11, wherein the synchronization signal is a start of frame indicator from the display engine ([0047]-[0048]).

Regarding claim 13, Lee/Ansari teach the method of Claim 7. Ansari further teaches the method of Claim 7, comprising: 
determining a third frame rate of a third video stream ([0045]-[0046]: frame rate of another one of MIPI DSI command mode display panels, which is different from the display panel in claim 7, before synchronization being achieved among all MIPI DSI command mode display panels) from a second timing controller ([0031]: “timing controllers (TCONs) associated with the MIPI DSI Command Mode display panels”; [0035]: “separate TCONs in the individual MIPI DSI display panels”; [0037]: “TCONs associated with the MIPI DSI Command Mode display 
changing the second frame rate of the second video stream by adding vertical blanking lines to or removing vertical blanking lines from one or more video frames in the second video stream so the second frame rate of the second video stream matches the third frame rate of the third video stream (Fig. 2).

Regarding claim 14, Lee/Ansari teach the method of Claim 13. Ansari further teaches the method of Claim 13, further comprising: 
sending a second synchronization signal ([0047]: “a frame start indication is received from the source device”) to the second display panel; and 
receiving a third synchronization signal (Fig. 2: “TE” event message sent from a respective display panel) from the second display panel.

Regarding claim 15, Lee teaches a system (Fig. 1: display system 10) to synchronize a video stream of a display panel (Figs. 1-2: display device 100) with the video stream of a display engine (Fig. 1: host 200), the system comprising: 
the display engine, wherein the display engine can enter a low power mode ([0010]; [0051]; [0058]; Examiner’s note: self-refresh mode reads on “low power mode”) where the display engine does not send video data to a first display panel (Fig. 1: display device 100) and upon exit of the low power mode, the display engine generates a first video stream with a first frame rate (Figs. 3, 6-8: frame rate in LIVE mode); 

a first timing controller (Fig. 2: timing controller 112), wherein, when the display engine is in the low power mode and not sending video data to the first display panel, the first timing controller generates a second video stream of video frames with a second frame rate (Figs 3, 6-8: inherent output frame rate in PSR mode preceding RESYNC. time interval).
Lee does not further teach the first display panel further includes: 
a first synchronization engine, wherein, when the display engine exits the low power mode and sends the first video stream with the first frame rate, the first synchronization engine is configured to cause the first timing controller to change the second frame rate of the second video stream by adding vertical blanking lines to or removing vertical blanking lines from one or more video frames in the second video stream so the second frame rate of the second video stream matches the first frame rate of the first video stream.
The instant invention is different from Lee’s disclosure in that in the instant invention the frame rate of the video stream provided by the external source to the first display panel operating in the normal power mode (Note: the display panel has exited the low power mode and stayed in the normal mode) is different from the frame rate in the low power mode and is tracked by the first display panel that is configured to change the frame rate accordingly. In contrast, in Lee’s disclosure, the frame rate of video stream received from the host in the non-PSR mode appears to be the same as the frame rate of video stream generated by the timing controller of the display panel during the PSR mode. However, it is not new in the related art 
Ansari, for instance, teaches a display panel includes:
a first synchronization engine ([0031]-[0033], [0035]-[0040; [0046]: a synchronization engine necessarily exists in a respective MIPI DSI command mode display panel for achieving the synchronization results as disclosed), wherein the first synchronization engine is configured to cause the first timing controller to change the second frame rate of the second video stream by adding vertical blanking lines to or removing vertical blanking lines from one or more video frames in the second video stream so the second frame rate of the second video stream matches the first frame rate of the first video stream ([0046]-[0047]).
Before the effective filing date of the invention, it would have been obvious to combine Lee’s technique with Ansari’s technique, adding panel self-refresh capability taught by Lee to a MIPI DSI command mode display panel taught by Ansari.
	The motivation/suggestion would have been to achieve an enhanced display system, which has both compatibility with different image/video sources and some other display panels and capability of saving power consumption in displaying still images via the PSR mode, for possible commercial success.

Regarding claim 16, Lee/Ansari teach the system of Claim 15. Ansari further teaches the system of Claim 15, further comprising: 

a second timing controller ([0031]: “timing controllers (TCONs) associated with the MIPI DSI Command Mode display panels”; [0035]: “separate TCONs in the individual MIPI DSI display panels”; [0037]: “TCONs associated with the MIPI DSI Command Mode display panels”), wherein the second timing controller generates a third video stream of video frames with a third frame rate; and 
a second synchronization engine ([0031]-[0033], [0035]-[0040; [0046]: a synchronization engine necessarily exists in a respective MIPI DSI command mode display panel for achieving the synchronization results as disclosed), wherein the second synchronization engine is configured to cause the second timing controller to change the third frame rate of the third video stream by adding vertical blanking lines to or removing vertical blanking lines from one or more video frames in the third video stream so the third frame rate of the third video stream matches the first frame rate of the first video stream ([0046]-[0047]).

Regarding claim 17, Lee/Ansari teach the system of Claim 15. Ansari further teaches the system of Claim 15, wherein the first synchronization engine adds vertical blanking lines to decrease the second frame rate of the second video stream ([0046]).

Regarding claim 19, Lee/Ansari teach the system of Claim 15. Ansari further teaches the system of Claim 15, wherein the first display panel receives a synchronization signal ([0047]: “a frame start indication is received from the source device”) from the display engine and adds 

Regarding claim 20, Lee/Ansari teach the system of Claim 19. Ansari further teaches the system of Claim 19, wherein the synchronization signal is a start of frame indicator from the display engine ([0047]-[0048]).

Claims 3, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0253537) in view of Ansari et al. (US 2019/0045088), and further in view of Kwa et al. (US 2019/0051269).
Regarding claim 3, Lee/Ansari teach the display panel of Claim 1. Lee/Ansari do not appear to expressly teach the display panel of Claim 1, wherein the synchronization engine removes vertical blanking lines to increase the frame rate of the video stream.
In the same field of endeavor, Kwa teaches in Fig. 3 wherein the synchronization engine removes vertical blanking lines to increase the frame rate of the video stream.
At the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to combine Kwa’s teaching with Ansari’s technique removing vertical blanking lines to increase the frame rate of the video stream.
Kwa just provides details of modifying a frame rate of a display panel as hinted by Ansari. One ordinary skill in the art would have realized the two are actually addressing the same fresh rate modification technique.

Claims 10 and 18 are each rejected for substantially the same rationale as applied to claim 3.

Response to Arguments
Applicant’s arguments with respect to claims 1, 7and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see new combination of references applied to rejections to claims 1, 7 and 15 in detailed rejections above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434.  The examiner can normally be reached on Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693